Name: Commission Regulation (EC) No 1656/1999 of 28 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 29. 7. 1999L 197/8 COMMISSION REGULATION (EC) No 1656/1999 of 28 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities29. 7. 1999 L 197/9 ANNEX to the Commission Regulation of 28 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 628 129,7 999 129,7 0709 90 70 052 46,4 999 46,4 0805 30 10 388 56,2 524 52,4 528 60,9 999 56,5 0806 10 10 052 109,7 220 92,0 388 132,7 400 232,1 508 160,4 512 44,9 600 100,4 624 130,4 999 125,3 0808 10 20, 0808 10 50, 0808 10 90 388 77,0 400 65,6 508 84,3 512 66,4 524 65,3 528 42,0 800 167,4 804 85,6 999 81,7 0808 20 50 052 116,0 388 75,1 512 78,6 528 39,6 804 75,8 999 77,0 0809 10 00 052 129,1 064 69,9 999 99,5 0809 20 95 052 170,4 400 211,3 616 222,4 999 201,4 0809 40 05 064 53,4 624 188,6 999 121,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.